Justice EAKIN,
concurring.
I join Chief Justice Castille’s Concurring Opinion, and its joinder of the Majority Opinion. If fee caps may create a “conflict of interest,” then, a fortiori, pro bono representation creates a conflict — if too little payment can do so, no payment at all would almost certainly do so. Of course, the truth is that countless attorneys handle countless legal matters for people with little or no compensation. This does not mean evidence “that counsel prioritized his own financial interests above the interests of his client and, as a result, rendered deficient stewardship prejudicing the defense” would not allow for a claim of ineffectiveness. Concurring Op., at 633-34 (Saylor, J., concurring). Such would be an admission of ineffectiveness, contrary to “prevailing professional norms,” and counsel’s reasoning for his ineffectiveness would be inconsequential to the determination. See id. at 617-18 (citing Bobby v. Van Hook, 558 U.S. 4, 130 S.Ct. 13, 175 L.Ed.2d 255 (2009)). However, it would not be based on a conflict of interest. The love of money may be the root of all evil and some ineffectiveness, but by itself, it does not create a legal conflict of interest.